DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (U.S. PGPub 2017/0053897) in view of Dang (U.S. PGPub 2014/0147986), Haba (U.S. PGPub 2020/0227367) and Sadaka (U.S. PGPub 2015/0228535).
Regarding claim 1, Lai teaches a method comprising forming an oxide layer on a carrier wafer ([0051], 102), bonding a first plurality of integrated circuit die on the oxide layer using an oxide to oxide bond to form a reconstructed wafer (Figs. 3-8, [0051]), and bonding the reconstructed wafer comprising the first plurality of integrated circuit die on the oxide layer and the carrier wafer to a second plurality of integrated circuit die (Fig. 9, [0048]).
Lai does not explicitly teach forming a non-elastic material layer above the carrier wafer and forming the oxide layer above the non-elastic material layer.
Dang teaches forming a non-elastic material layer above a carrier wafer, forming an adhesive layer above the non-elastic material layer, and bonding a device to the adhesive layer (Fig. 2, 22, 25, 24, 21, [0026]-[0031])
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Dang with Lai such that the method comprises forming a non-elastic material layer above the carrier wafer and forming the oxide layer above the non-elastic material layer for the purpose of improving laser ablation efficiency (Dang, [0028]) for detaching the carrier wafer (Dang, [0028]; Lai, [0051], [0058]).
Lai and Dang further do not explicitly teach bonding the reconstructed wafer comprising the first plurality of integrated circuit die on the oxide layer, the non-elastic layer, and the carrier wafer to a device wafer comprising a second plurality of integrated circuit die, wherein the device wafer is a non-reconstructed wafer comprising the second plurality of integrated circuit die that are fabricated on a semiconductor wafer.
Haba teaches bonding a plurality of first integrated circuit die to a carrier wafer to form a reconstructed wafer, and bonding the reconstructed wafer comprising the first plurality of integrated circuit die to a device wafer comprising a second plurality of integrated circuit die (Figs. 7A-7B, [0042]) but does not explicitly teach wherein the device wafer is a non-reconstructed wafer. 
Sadaka teaches bonding a first semiconductor structure to a carrier wafer (Figs. 1-2, first semiconductor structure 100, carrier wafer 202, [0037]), bonding a second semiconductor structure to the first semiconductor structure (Fig. 5, second semiconductor structure 400, [0049]-[0050]); wherein the second semiconductor structure may be a non-reconstructed device substrate ([0024], also see Fig. 8, wafer 800, dice fabricated on the wafer) and the method applies to any type of semiconductor structures ([0063]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Haba and Sadaka with Lai and Dang such that the method comprises bonding the reconstructed wafer comprising the first plurality of integrated circuit die on the oxide layer, the non-elastic layer, and the carrier wafer to a device wafer comprising a second plurality of integrated circuit die for the purpose of simultaneously bonding multiple second dies (Haba, [0032]), wherein the device wafer is a non-reconstructed wafer comprising the plurality of integrated circuit die that are fabricated on a semiconductor wafer because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
	Regarding claim 2, the combination of Lai, Dang, Haba, and Sadaka teaches wherein the first plurality of integrated circuit die of the reconstructed wafer are bonded to respective die of the second plurality of integrated circuit die of the device wafer (Haba, Figs. 7A-7B, [0042]; Lai, Fig. 9). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lai, Deng, and Haba for the reasons set forth in the rejection of claim 1. 
Regarding claim 3, the combination of Lai, Dang, Haba, and Sadaka teaches directing a laser source to emit light that passes through the carrier wafer in a direction from a first surface of the carrier wafer to a second surface of the carrier wafer, the light directed to contact a first surface of the non-elastic material layer (Dang, Fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Lai, Dang, Haba, and Sadaka for the reasons set forth in the rejection of claim 1.
Regarding claim 4, the combination of Lai, Dang, Haba, and Sadaka teaches removing the carrier wafer from the non-elastic material layer based in at least part by directing the laser source device to emit light that passes through the carrier wafer, and removing the non-elastic material and the oxide layer (Dang, Fig. 2, [0024]-[0025]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Lai, Dang, Haba, and Sadaka for the reasons set forth in the rejection of claim 1.
Regarding claim 5, the combination of Lai, Dang, Haba, and Sadaka teaches wherein the non-elastic material layer comprises at least one of a metal layer or metal-alloy layer (Dang, [0030]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Lai, Dang, Haba, and Sadaka for the reasons set forth in the rejection of claim 1.
Regarding claim 6, the combination of Lai, Dang, Haba, and Sadaka teaches forming alignment features above the carrier wafer that identify locations where the first plurality of integrated circuit die are to be bonded to the oxide layer (Haba, Fig. 3B, 14, [0035]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Lai, Dang, Haba, and Sadaka for the purpose of assisting in accurate placement of the die on the carrier substrate (Haba, Fig. 3B; Lai, [0051]). 
Regarding claim 7, the combination of Lai, Dang, Haba, and Sadaka teaches forming a dielectric layer above the first plurality of integrated circuit die bonded to a carrier and performing a planarization operation to remove at least a portion of the dielectric layer and expose surface of the first plurality of integrated circuit die (Lai, Figs. 5-6, 130, [0053]-[0054]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Lai, Dang, Haba, and Sadaka for the reasons set forth in the rejection of claim 1.
Regarding claim 8, Lai teaches a carrier wafer ([0051], 101); an oxide layer disposed on the carrier wafer ([0051], 102) a plurality of first integrated circuit die bonded to an oxide layer on the carrier wafer using an oxide to oxide bond (Figs. 3-8, [0051]), and a second plurality of integrated circuit die bonded to the reconstructed wafer comprising the first plurality of integrated circuit die on the oxide layer and carrier wafer (Fig. 9, [0048]).
Lai does not explicitly teach a non-elastic material layer above the carrier wafer and the oxide layer above the non-elastic material layer.
Dang teaches a non-elastic material layer above a carrier wafer, an adhesive layer above the non-elastic material layer, and bonding a device to the adhesive layer (Fig. 2, 22, 25, 24, 21, [0026]-[0031])
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Dang with Lai such that the device comprises a non-elastic material layer above the carrier wafer and the oxide layer above the non-elastic material layer for the purpose of improving laser ablation efficiency (Dang, [0028]) for detaching the carrier wafer (Dang, [0028]; Lai, [0051], [0058]).
Lai and Deng further do not explicitly teach a device wafer comprising the second plurality of integrated circuit die bonded to the reconstructed wafer comprising the first plurality of integrated circuit die on the oxide layer, the non-elastic layer, and the carrier wafer, wherein the device wafer is a non-reconstructed wafer comprising the second plurality of integrated circuit die that are fabricated on a semiconductor wafer.
Haba teaches bonding a plurality of first integrated circuit die to a carrier wafer to form a reconstructed wafer, bonding the reconstructed wafer comprising the first plurality of integrated circuit die to a device wafer comprising a second plurality of integrated circuit die (Figs. 7A-7B, [0042]).
Sadaka teaches bonding a first semiconductor structure to a carrier wafer (Figs. 1-2, first semiconductor structure 100, carrier wafer 202, [0037]), bonding a second semiconductor structure to the first semiconductor structure (Fig. 5, second semiconductor structure 400, [0049]-[0050]); wherein the second semiconductor structure may be a non-reconstructed device substrate ([0024], also see Fig. 8, wafer 800, dice fabricated on the wafer) and the method applies to any type of semiconductor structures ([0063]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Haba and Sadaka with Lai and Dang such that the device comprises a device wafer comprising the second plurality of integrated circuit die bonded to the reconstructed wafer comprising the first plurality of integrated circuit die on the oxide layer, the non-elastic layer, and the carrier wafer for the purpose of simultaneously bonding multiple second dies (Haba, [0032]) wherein the device wafer is a non-reconstructed wafer comprising the plurality of integrated circuit die that are fabricated on a semiconductor wafer because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
Regarding claim 9, the combination of Lai, Dang, Haba, and Sadaka teaches a dielectric layer disposed between the first plurality of integrated circuit die above the oxide layer (Lai, Figs. 5-6, 130, [0053]-[0054]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Lai, Dang, Haba, and Sadaka for the reasons set forth in the rejection of claim 8.
	Regarding claim 10, the combination of Lai, Dang, Haba, and Sadaka teaches wherein the first plurality of integrated circuit die of the reconstructed wafer are bonded to respective die of the second plurality of integrated circuit die of the device wafer (Haba, Figs. 7A-7B, [0042]; Lai, Fig. 9). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lai, Deng, and Haba for the reasons set forth in the rejection of claim 8. 
Regarding claim 11, the combination of Lai, Dang, Haba, and Sadaka teaches wherein the non-elastic material layer comprises at least one of a metal layer or metal-alloy layer (Dang, [0030]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Lai, Dang, Haba, and Sadaka for the reasons set forth in the rejection of claim 1.
Regarding claim 12, the combination of Lai, Dang, Haba, and Sadaka teaches alignment features above the carrier wafer that identify locations where the first plurality of integrated circuit die are to be bonded to the oxide layer (Haba, Fig. 3B, 14, [0035]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Lai, Dang, Haba, and Sadaka for the purpose of assisting in accurate placement of the die on the carrier substrate (Haba, Fig. 3B; Lai, [0051]). 
Regarding claim 13, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). The combination of Lai, Dang, Haba, and Sadaka teaches the required structural limitations (Dang, Fig. 2, the carrier wafer is transparent to a laser beam, [0026]-[0027]).
Regarding claim 14, the combination of Lai, Dang, Haba, and Sadaka teaches wherein the carrier wafer comprises glass or silicon (Lai, [0051]; Dang, [0026]-[0027]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Lai, Dang, Haba, and Sadaka for the reasons set forth in the rejection of claim 8.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (U.S. PGPub 2017/0053897) in view of Tsang (U.S. PGPub 2017/0125268), Haba (U.S. PGPub 2020/0227367), and Sadaka (U.S. PGPub 2015/0228535).
Regarding claim 15, Lai teaches a method comprising forming an oxide layer on a carrier wafer ([0051], 102), bonding a first plurality of integrated circuit die on the oxide layer using an oxide to oxide bond to form a reconstructed wafer (Figs. 3-8, [0051]), and bonding the reconstructed wafer comprising the first plurality of integrated circuit die on the oxide layer and the carrier wafer to a second plurality of integrated circuit die (Fig. 9, [0048]).
Lai does not explicitly teach forming a metal material layer above the carrier wafer and forming the oxide layer above the metal material layer.
Tsang teaches forming a metal layer above a carrier wafer, forming an adhesive layer above the metal layer, and bonding a device to the adhesive layer (Fig. 2, 22, 25, 24, 21, [0027]-[0029]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Dang with Lai such that the method comprises forming a metal material layer above the carrier wafer and forming the oxide layer above the metal material layer for the purpose of improving laser ablation efficiency (Dang, [0028]) for detaching the carrier wafer (Tsang, [0031]; Lai, [0051], [0058]).
Lai and Tsang further do not explicitly teach bonding the reconstructed wafer comprising the first plurality of integrated circuit die on the oxide layer, the non-elastic layer, and the carrier wafer to a device wafer comprising a second plurality of integrated circuit die, wherein the device wafer is a non-reconstructed wafer comprising the second plurality of integrated circuit die that are fabricated on a semiconductor wafer.
Haba teaches bonding a plurality of first integrated circuit die to a carrier wafer to form a reconstructed wafer, and bonding the reconstructed wafer comprising the first plurality of integrated circuit die to a device wafer comprising a second plurality of integrated circuit die (Figs. 7A-7B, [0042]).
Sadaka teaches bonding a first semiconductor structure to a carrier wafer (Figs. 1-2, first semiconductor structure 100, carrier wafer 202, [0037]), bonding a second semiconductor structure to the first semiconductor structure (Fig. 5, second semiconductor structure 400, [0049]-[0050]); wherein the second semiconductor structure may be a non-reconstructed device substrate ([0024], also see Fig. 8, wafer 800, dice fabricated on the wafer) and the method applies to any type of semiconductor structures ([0063]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Haba and Sadaka with Lai and Tsang such that the method comprises bonding the reconstructed wafer comprising the first plurality of integrated circuit die on the oxide layer, the non-elastic layer, and the carrier wafer to a device wafer comprising a second plurality of integrated circuit die for the purpose of simultaneously bonding multiple second dies (Haba, [0032]), wherein the device wafer is a non-reconstructed wafer comprising the plurality of integrated circuit die that are fabricated on a semiconductor wafer because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
Regarding claim 16, the combination of Lai, Tsang, Haba, and Sadaka teaches wherein the carrier wafer comprises a non-patterned wafer that is not patterned with electrical circuits (Lai, [0051]; Haba, [0027]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Lai, Tsang, Haba, and Sadaka for the reasons set forth in the rejection of claim 15.
Regarding claim 17, the combination of Lai, Tsang, Haba, and Sadaka teaches wherein the first plurality of integrated circuit die of the reconstructed wafer are bonded to respective die of the second plurality of integrated circuit die of the device wafer (Haba, Figs. 7A-7B, [0042]; Lai, Fig. 9). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lai, Tsang, Haba, and Sadaka for the reasons set forth in the rejection of claim 8. 
Regarding claim 18, the combination of Lai, Tsang, Haba, and Sadaka teaches directing a laser source to emit light that passes through the carrier wafer in a direction from a first surface of the carrier wafer to a second surface of the carrier wafer, the light directed to contact a first surface of the metal layer, wherein the metal layer absorbs the light and prevents the light from passing to the adhesive layer (Tsang, Fig. 2, [0024]-[0031]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Lai, Tsang, Haba, and Sadaka for the reasons set forth in the rejection of claim 15.
Regarding claim 19, the combination of Lai, Tsang, Haba, and Sadaka teaches forming alignment features above the carrier wafer that identify locations where the plurality of integrated circuit die are to be bonded to the oxide layer (Haba, Fig. 3B, 14, [0035]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Lai, Tsang, Haba, and Sadaka for the purpose of assisting in accurate placement of the die on the carrier substrate (Haba, Fig. 3B; Lai, [0051]). 
Regarding claim 20, the combination of Lai, Tsang, Haba, and Sadaka teaches forming a dielectric layer above the first plurality of integrated circuit die bonded to a carrier and performing a planarization operation to remove at least a portion of the dielectric layer and expose surface of the first plurality of integrated circuit die (Lai, Figs. 5-6, 130, [0053]-[0054]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Lai, Tsang, Haba, and Sadaka for the reasons set forth in the rejection of claim 15.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIA SABUR/Primary Examiner, Art Unit 2812